Harwell, J.
The defendant was indicted for manufacturing intoxicating liquors. The evidence for the State showed- that in ah out-housé in the yard where defendant lived was found some peach “mobby” and a box with a pipe' running through it, a lard can that had been recently used, and a trough in connection with the pipe. The pipe was covered with sand, which was wet, as if he had poured water on it. The peach “mobby” was hot, as if it had just been taken from the _fire. The chief of police testified that he would call the outfit a liquor apparatus. The testimony further showed that the pipe had the smell of liquor about it. The officers who made the arrest testified that the peaches were canned peaches, and that they» found at or near the place 15.0 empty peach cans. It was further testified that the defendant said: “He was not selling whisky but was making it for his own use. We were discussing the outfit I found the night before. Something was said about making liquor at his house. Lee said he was making a little for his own use, just to drink.” The defendant denied that he, was making liquor, and said that the peaches were some sour canned peaches which had been given to'him, and that he was heating them for the purpose of slopping his hogs.
The headnotes do not require elaboration.

Judgment affirmed.

Broyles, P. J., and Bloodworth, J., concur.